Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on February 11, 2021.
Claims 1-6 and 8-20 are currently pending.
Claims 1, 3, 6, and 16-19 have been amended.
Claim 7 has been cancelled.

Claim Objections
The previous objections to claims 6 and 18 are withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The previous rejection of claim 3 for insufficient antecedent basis is withdrawn in view of Applicant’s amendment.  Additionally, the previous rejection of claim 17 rejected under 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102 & 103
The previous rejections of claims in view of the prior art are withdrawn.  Applicant has incorporated language from claim 7 into independent claims 1, 16, and 19.  Claim 7 was previously objected to for containing allowable subject matter.  
The prior art does not disclose “concatenating the current input vector with a state vector, wherein processing includes performing at least one of a vector-matrix multiplication of the weight matrix data and the concatenated vector and a pointwise operation on a result of the vector-matrix multiplication.”  The prior art does not teach concatenating a current input 

Response to Arguments
Applicant’s arguments, see page 6 of remarks, filed February 11, 2021, with respect to independent claims 1, 16, and 19 have been fully considered and are persuasive.  The rejection of August 11, 2020 has been withdrawn. 

Conclusion
Claims 1-6 and 8-20 are rejected.  Claim 7 is objected to for containing allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL T PELLETT/             Examiner, Art Unit 2121